Citation Nr: 1209519	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-15 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to diabetes mellitus, type II. 





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972. 

This matter originally came on appeal before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO). 

In his May 2008 substantive appeal, the Veteran requested a Board hearing in Washington, D.C.  In June 2008, the Board requested clarification as to what type of hearing he wanted and the Veteran indicated that he did not wish to appear at a hearing and asked that his case be considered on all evidence of record. 

The issues of entitlement to service connection for erectile dysfunction and peripheral neuropathy of the right and left upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

The medical evidence relates the Veteran's sensory neuropathy of the right and left lower extremities to his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The Veteran's peripheral neuropathy of the right lower extremity is secondary to his service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).  

2.  The Veteran's peripheral neuropathy of the left lower extremity is secondary to his service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for neuropathy of the right and left lower extremities, in pertinent part.  The Board notes that, in June 2010, the Veteran submitted additional VA medical evidence pertaining to such claims without a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).  Although in this instance, the claims would be remanded to the RO for initial consideration, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time given the favorable outcome rendered below.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604   (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Analysis

The Veteran maintains that he has neuropathy of the lower extremities as a result of his diabetes mellitus, type II, a service-connected disability.  

Although the Veteran's neuropathy claims were initially denied by the RO in October 2007 because peripheral neuropathy was not found on VA examination conducted in August 2007, the most recent evidence of record shows a diagnosis of neuropathy of the lower extremities.  In this regard, according to a VA May 2010 treatment note, the Veteran, who was noted as a type II diabetic, was referred for a VA podiatric consultation; his main complaint was burning and tingling in both feet.  On examination, muscle strength was 4 +, bilaterally in the feet and legs, however, the examiner indicated that the Veteran appears to have sensory neuropathy of the small nerve fibers of his lower extremities.  The examiner indicated that the Veteran should talk with his primary care provider about increasing the dosage of his prescribed medication for the burning sensation in his feet because he responded well to it.  It was also noted that the Veteran was to get his prescription filled for diabetic shoes.  Assessment was type II diabetes and sensory neuropathy, in pertinent part.  Based on this evidence, the Board finds that the Veteran has been diagnosed with sensory neuropathy of the right and left lower extremities, secondary to his diabetes mellitus, type II.  Therefore the criteria for entitlement to service connection are met are on a secondary basis.    


ORDER

Entitlement to service connection for peripheral neuropathy of the right lower extremity, secondary to diabetes mellitus, type II, is granted.

Entitlement to service connection for peripheral neuropathy of the left lower extremity, secondary to diabetes mellitus, type II, is granted. 


REMAND

The Veteran also seeks service connection for erectile dysfunction and peripheral neuropathy of the upper extremities, all claimed as secondary to his service-connected diabetes mellitus, type II.   

Initially, the Board finds that the Veteran's submission of a copy of his 2010 VA treatment note raises the question as to whether his VA medical evidence of record is complete; no other VA medical evidence is of record with the exception of 2007 VA examination reports.  Accordingly, the AOJ should ensure that all VA treatment records are obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

As to the erectile dysfunction claim, the Board finds that further development is necessary.  A January 2007 statement from J.A.P., M.D. reflects a history of erectile dysfunction and a new diagnosis of diabetes mellitus.  In August 2007, the Veteran underwent a VA "Diabetes Mellitus" examination to determine the etiology of his erectile dysfunction.   The examiner opined that the Veteran's erectile dysfunction is most likely age-related, as opposed to diabetes-related.  In arriving at such opinion, the examiner noted the onset of the Veteran's erectile dysfunction which was prior to his diagnosis of diabetes mellitus.  Nonetheless, the portion of the examination report (on page 11) that discusses whether the Veteran's erectile dysfunction is worsened or increased by the Veteran's diabetes mellitus is cut off and the Veteran's virtual claims file does not yet contain that examination report.  Accordingly, a complete copy of the August 2007 examination report must be obtained.  If the answer to the posed question is not answered on the examination report, or if further clarification is deemed necessary, an addendum medical opinion should be obtained.

Lastly, the Board notes that if any additional evidence received shows a diagnosis of neuropathy of the upper extremities, the Board finds that a VA examination is necessary to determine its etiology.  

Accordingly, the case is REMANDED for the following action:

 1.  Obtain and associate with the claims file all outstanding VA medical evidence, to specifically include a complete copy of the August 2007 VA "Diabetes Mellitus" examination report.  This report should include a complete copy of page 11.    

2.  If the answer to the question posed, "Is this [ED] a condition that is worsened or increased by the Veterans Diabetes" is not shown on the August 2007 VA "Diabetes Mellitus" examination report (page 11), or if further rationale is needed, the Veteran's claims file should be returned to the examiner who conducted that examination for the purpose of obtaining an addendum medical opinion.  

The examiner is asked to opine whether it is at least as likely as not that the Veteran's erectile dysfunction is permanently aggravated by his service- connected diabetes mellitus, type II.   If it is determined that aggravation beyond the natural progress of the erectile dysfunction exists, the examiner should identify the baseline level of severity of the erectile dysfunction prior to aggravation and the level of severity of erectile dysfunction due to aggravation.   

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.   In addressing the question of aggravation, the examiner should be informed that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

3.  If any newly received evidence shows a diagnosis of peripheral neuropathy of the right and/or left upper extremity, schedule the Veteran for an examination to determine its onset and etiology.  The claims folder should be made available and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should note any neuropathy currently shown in the right and/or left upper extremity, and then opine whether it is at least as likely as not proximately due to or, alternatively, permanently aggravated by, the Veteran's service-connected diabetes mellitus, type II.   If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.   In addressing the question of aggravation, the examiner should be informed that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

All findings and conclusions should be accompanied by complete rationale.

4.  After all development has been completed, readjudicate the issues of entitlement to service connection for erectile dysfunction and neuropathy of the right and left upper extremities.  If the benefits sought are not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case, and give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


